Citation Nr: 1314202	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of a right knee injury.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 1984.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that hearing is of record.  The Veteran has raised a claim for service connection for tinnitus.  In a June 2010 letter, the RO notified the Veteran that it was taking action on his claim; the matter is not ripe for appellate review at this time.  

(The issue of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and for residuals of a right knee injury are discussed in the decision below.  The underlying question of service connection for bilateral hearing loss and for residuals of a right knee injury are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  By a February 2006 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was notified of the decision but did not perfect an appeal to the Board.

2.  Evidence received since the RO's February 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the claim.  

3.  By a November 2006 rating decision, the RO denied the Veteran's claim for service connection for residuals of a right knee injury.  The Veteran was notified of the decision but did not appeal.  

4.  Evidence received since the RO's November 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right knee injury, and it raises a reasonable possibility of substantiating the claim.  

5.  At the November 2012 Board hearing and prior to the promulgation of a decision in the appeal, the appellant indicated that he no longer wished to pursue he appeal with respect to the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  A February 2006 rating decision that denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the Veteran's claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  A November 2006 rating decision that denied service connection for residuals of a right knee injury is final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2012).

4.  New and material evidence has been received, and the Veteran's claim for service connection for residuals of a right knee injury is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The criteria for withdrawal of a Substantive Appeal regarding the claim of service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  The appellant has withdrawn this appeal of the claim for service connection for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim and it is dismissed.

The Veteran is seeking reopen claims of service connection for bilateral hearing loss and right knee disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the fact the Board is reopening the claims, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

The Veteran contends that his bilateral hearing loss is the result exposure to loud noise from small arms weapons fire.  At his hearing before the undersigned VLJ, the Veteran contended that while in the U.S. Army Reserves, he was called up to active duty in 2000 for 59 days to serve as a medic during a National Rifle Association (NRA) competition at Camp Perry, Ohio.  As a result of ineffective hearing protection during that time, he was consistently exposed to loud noise over the course of the 59 day period.  

In its February 2006 rating decision, the RO determined that audiometric examinations in December 1997 and January 2003 revealed decreased hearing acuity in the Veteran's left ear at frequencies above 1000 Hertz (Hz), but otherwise no evidence that this identified hearing loss was related to active service.  Furthermore, the RO noted that there was a lack of any evidence showing post-reserve service treatment for hearing loss or any hearing impairment.  Audiograms associated with the Veteran's army reserve records are dated in February 1993, December 1997, and January 2003.  These audiograms reflect disability due to impaired hearing for VA purposes of the left ear but not of the right ear.  A negative shift in hearing acuity of the right ear is however shown when comparing the February 1993 and January 2003 audiograms.  

The Veteran was notified of the February 2006 rating decision and the denial of claim for service connection for bilateral hearing loss.  He appealed the decision, but did not perfect an appeal to the Board.  Thus, the Board finds the February 2006 rating decision to be final.  38 U.S.C.A. § 7105.  

Also, the Veteran contends that he was in a motor vehicle accident (MVA) accident in 1984 during a period of active service.  The accident reportedly injured the Veteran's right knee.  Since the accident, the Veteran contends his right knee has been painful and has worsened secondary to his training associated with the army reserve.  In its November 2006 rating decision, the RO noted that the evidence did not support that any current right knee disorder was related to any injury in active service, to include active duty for training and/or inactive duty training.  The Veteran was notified of the November 2006 rating decision denying his claim for service connection for residuals of a right knee injury, but did not appeal.  Thus, the Board finds that the November 2006 rating decision is final.  38 U.S.C.A. § 7105.  

In April 2009, the Veteran sought to reopen his claims pertaining to hearing loss and right knee.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The basis of the RO's previous denials of the Veteran's claims in February 2006 and November 2006 was the lack of evidence demonstrating that any hearing loss or right knee disorder had its clinical onset to a period of active service, to include any period of active duty for training or inactive duty training.  Furthermore, the RO's denials were based, by implication, on the lack of any nexus evidence relating any hearing loss or right knee disorder to the Veteran's period of active service, to include any period of active duty for training or inactive duty training.  

The evidence received subsequent to the final February 2006 and November 2006 rating decisions includes, in particular, the Veteran's hearing testimony, VA outpatient treatment notes, a statement from an army reserve medical doctor, as well as statements from a service member who served with the Veteran.  

At his hearing with the undersigned, the Veteran provided further details on his military service, to include service at Camp Perry, as well the history of his hearing loss and right knee disorder.  

VA treatment notes reflected, in particular, an August 2010 VA audiogram documenting disability due to impaired hearing for VA purposes of both the left ear and the right ear.  In this regard, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
25 db
35 db
35 db
40 db
55 db
Left Ear
25 db
30 db
40 db
65 db
70 db

A July 2009 statement from an army reserve physician, Colonel T.S.S., noted that he had treated the Veteran for recurrent chronic right knee pain.  He also reported that he had placed the Veteran on profile for army reserve activities that would aggravate the Veteran's "service-related right knee bursitis."  

In two separate March 2012 statements, a service member, who reportedly served with the Veteran in the army reserves, provided evidence with respect to the Veteran's claims.  In one statement, the service member noted that the Veteran had served on active duty for 59 days at Camp Perry as lead medic at an NRA shooting competition.  It was also noted that the Veteran had been exposed to constant small arms and weapons fire during that time, and that upon his return the Veteran complained of noise and ringing in both ears.  In another statement, the service member reported that he witnessed the Veteran injure his right knee on several occasions during army reserve drill periods, and that the Veteran was treated at William Beaumont Army Hospital emergency room for the injuries.  

The Board finds that the above-noted evidence to be new, and also finds the evidence to be material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claims.  In other words, the evidence provides support for the Veteran's claims that his bilateral hearing loss and a current right knee disorder are related to a period of active service, which includes active duty for training and/or inactive duty training.  As the connection between service and hearing loss as well as between service and a right knee disorder were elements that were specifically found not present in the prior final denials, the Board finds that the evidence is sufficiently material to reopen the Veteran's claims.  Shade, 24 Vet. App. at 117.

Accordingly, the Board finds that evidence received subsequent to the February 2006 and November 2006 rating decisions is new and material and serves to reopen the claims for service connection for bilateral hearing loss and for residuals of a right knee injury.  However, the Board cannot, at this point, adjudicate the reopened claims for service connection, as further development of the claims is necessary prior to a final adjudication of the claims.  The specific evidentiary development needed is discussed in detail in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; to that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a right knee injury is reopened; to that limited extent, the appeal is granted.

The appeal regarding the claim of service connection for hypertension is dismissed.


REMAND

With regards to a merits consideration of the claims, the Veteran's service records related to his period of active military service from May 1981 to May 1984 are unavailable for review.  

The Veteran testified before the undersigned VLJ that he was on active duty in 2000 for 59 days at Camp Perry during an NRA shooting competition, and that his exposure to loud noise during that period is the cause of his bilateral hearing loss.  The Veteran specifically testified that he was exposed to weapons fire during the entire 59 days.  Furthermore, the Veteran has reported that he had no problems with his hearing prior to his noise exposure at Camp Perry.  

Of record is a March 2006 statement from the Veteran in which he reported he was on active duty for 45 days in 1997 during a training exercise with the NRA at Camp Perry.  A review of the NRA website notes that each summer since 1907, rifle and handgun competitions occur over a five week period at Camp Perry.  Also of record is a May 2005 Chronological Statement of Retirement Points from the U.S. Army Human Resources Command.  A review of this statement shows that the Veteran's highest active duty point totals occurred for the periods from July 2002 to July 2003 and from July 2003 to July 2004.  

Otherwise, the Veteran has reported suffering a right knee injury secondary to a MVA in 1984.  Of record is a treatment record from Womack Army Medical Center (Fort Bragg, North Carolina) dated in May 1984.  The record notes the Veteran as having been in a MVA three weeks prior and that he was seeking treatment for back pain.  Also of record is an April 1987 North Carolina state civil summons filed by the Veteran against the driver of the other vehicle involved in the MVA in 1984.  The Veteran alleges a number of physical injuries to include injury to his right knee.  

The Veteran has alleged that he has experienced chronic right knee pain since the MVA in 1984.  The first documented treatment for the Veteran's right knee is noted in a July 2001 VA treatment record.  At that time, the Veteran reportedly complained of right knee pain and the assessment was right knee tendonitis.  Also, the Veteran has testified that he incurred an additional injury to his right knee around 2002 while working as a medical assistant in a nursing home.  The Veteran's testimony appears to reflect that his right knee was already compromised at the time of the nursing home injury.  As noted above, statements from a military physician and a fellow service member document the Veteran's treatment during his army reserve service for chronic knee pain and bursitis.  The Veteran reportedly made visits to the William Beaumont Army Medical Center emergency room following injuries to his right knee.  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  Accordingly, VA disability compensation benefits may be awarded for injury incurred in the line of duty during prescribed active duty for training and inactive duty training.  

In the present case, based on the Veteran's complaints and the evidence of record, the Veteran's dates of active duty, active duty for training, and inactive duty training should be verified.  This information is especially relevant in light of the Veteran's contentions regarding active service at Camp Perry involving 45 day and/or 59 day periods.  

Additionally, it has been reported that the Veteran was treated at William Beaumont Army Medical Center (WBAMC) following injuries to his right knee during his army reserve service.  The Veteran has reported that he attempted to obtain records from the WBAMC, as well as from Womack Army Medical Center pertaining to treatment in 1984, but no records from either facility were available.  The Veteran's treatment at both facilities has apparently been on an outpatient basis.  

The WBAMC website notes that outpatient treatment records are only kept for three years at the facility per Army regulations, and then are retired to the National Personnel Records Center (NPRC).  Thus, it would appear that any record of treatment for the Veteran's right knee during the period he was an army reservist would currently be located at the NPRC.  A review of the claims file does not reflect that a specific request to NPRC for a search of retired WBAMC (or Womack Army Medical Center) records has been made.  

As noted previously, audiograms associated with the Veteran's army reserve medical records are dated in February 1993, December 1997, and January 2003.  These audiograms reflect disability due to impaired hearing for VA purposes of the left ear but not of the right ear.  Not until August 2010 (the Veteran retired from the U.S. Army Reserves in 2005), was a documented disability due to impaired hearing for VA purposes manifested in the right ear.  

With respect to the Veteran's right knee, the evidence would appear to support that the Veteran was in a MVA in 1984 and that he did suffer from right knee pain following the accident.  The Veteran is competent to report experiencing right knee pain, and the April 1987 civil summons, in which the Veteran reported a right knee disorder, supports the Veteran's report.  

Thus, in light of the medical questions raised by the record, following verification of his periods of active duty, active duty for training, and inactive duty training, the Veteran should be scheduled for VA examinations to identify any current hearing disability or disorder of the right knee.  At that time, the medical examiner should also provide a medical opinion with regard to whether any disability identified is related to the Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since July 2012 and associate these records with the Veteran's claims file.  

2.  Verify the Veteran's dates of active service, active duty for training, and inactive duty training with the appropriate service department and associate such report of verification with the claims file.  

For purposes of the audiological examination requested below in paragraph 4, the RO should determine whether or not evidence supports that the Veteran served at Camp Perry during a period of active duty, active duty for training, or inactive duty training.  

3.  Contact the Veteran and request that he provide the dates (approximate month and year) he was treated for a right knee injury at the WBAMC.  Thereafter, contact the NPRC and request a hospital search for any records associated with the Veteran's treatment in April/May 1984 at Womack Army Medical Center in Fort Bragg, North Carolina.  Also, if the Veteran provides the requested information, request a hospital search for any records associated with the Veteran's treatment at WBAMC in El Paso, Texas.  If more specific information is required by the NPRC to conduct any search, an attempt to provide that information should be undertaken.  

If no records are available from the NPRC, this fact must be documented in the claims folder and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1) (2012).  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any requested records and to verify the Veteran's service), the Veteran should then be scheduled for VA examinations to assess the nature and etiology of any hearing loss and disorder of the right knee.  The Veteran's claims file, including a copy of this remand, must be made available to each examiner for review in connection with the examination.  A notation should be made in the examination report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  

Audiological Examination

The examiner is requested to obtain a detailed history of the Veteran's bilateral hearing loss and is also requested to review the claims file, in particular, the February 1993, December 1997, and January 2003, audiograms associated with the Veteran's service treatment records; and the August 2010 VA audiogram.  The examiner's review should also include any document identifying the Veteran's verified periods of active duty, active duty for training, and inactive duty training.  

Following audiological testing, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any hearing loss had its clinical onset during, is related to, or was aggravated (permanently worsened beyond its normal progression) by any period of active duty, active duty for training, or inactive duty training.  

The medical basis for the conclusion reached should be thoroughly explained.  

Examination of the Right Knee

The examiner is requested to obtain a detailed history of the Veteran's right knee disability and is also requested to review the claims file, in particular, the Veteran's service treatment records; a July 2001 VA outpatient treatment note; a July 2009 statement from Colonel T.S.S., MD; who reportedly treated the Veteran; and a statement from J.S., SFC, received in March 2012, who served with the Veteran.  The examiner's review should also include any document prepared pertaining to the Veteran's verified periods of active duty, active duty for training, and inactive duty training, as well as any pertinent treatment records from William Beaumont or Womack Army Medical Centers.  

Following an examination of the Veteran, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed right knee disorder had its clinical onset during, is related to, or was aggravated (permanently worsened beyond its normal progression) by any period of active duty, active duty for training, or inactive duty training.  

The medical basis for the conclusion reached should be thoroughly explained.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues de novo.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


